Citation Nr: 0611155	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left foot disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1992 to 
November 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in September 2003.  The 
veteran testified before the Board at the local RO in March 
2005. 


FINDING OF FACT

The veteran does not currently have a left foot disability 
for purposes of service connection.


CONCLUSION OF LAW

Left foot disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in March 2002, which was prior to 
the November 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and a VA examination.  Further, in 
her March 2005 hearing testimony, the veteran stated that 
there was no further medical evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded a VA examination in September 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for left foot 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A May 2001 service medical record noted subluxation of the 
fourth and fifth metatarsal phalangeal joints on the left 
foot.  The veteran gave a history that she had encountered a 
"popping noise" and "stuck joints" for about two years and 
a current numbness during running.  On examination, there was 
no obvious abnormality or deformity.  Although it is unclear, 
it appears that orthotics was prescribed and follow up was 
suggested as needed.  An August 2001 medical history done by 
the veteran indicated that she had foot trouble and was 
having a work-up done by podiatry for orthotics.  However, an 
October 2001 examination prior to discharge showed that the 
feet were evaluated as clinically normal.  

The veteran was afforded a VA examination in September 2002.  
Examination of the left foot revealed no abnormalities.  The 
veteran had full range of motion, 2+ distal pulses, and no 
pedal edema.  A contemporaneous x-ray found an unremarkable 
left foot.  The examiner's impression was left foot pain of 
unclear etiology.  There is no further medical evidence of 
record. 

Initially, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001).  The Board acknowledges the 
veteran's hearing testimony that she was diagnosed with 
dropped metatarsals, a condition in which the metatarsals do 
not line up correctly.  However, service medical records do 
not support this contention.  Further, the October 2001 
service examination and September 2002 VA examination did not 
find any current disability with the left foot.  

Further, according to the veteran's hearing testimony, she 
has not gone to a doctor since the VA examination, three 
years prior, because she has not had a persistent problem 
with her left foot so there is no supporting evidence of 
continuity of pertinent symptomatology.  Therefore, based on 
the medical evidence, the Board must conclude that any left 
foot problem that may have been present in service was not 
indicative of chronic left foot disability.  It appears that 
any left foot problem during service resolved as can be seen 
in the October 2001 service examination finding of clinically 
normal feet as well as the September 2002 VA examination 
finding of no current diagnoses or physical impairment.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for left foot disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left foot disability is denied.. 



____________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


